DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 14 of copending Application No. 16676357 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the current application overlap in scope with the conflicting claims of the reference publication.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Current application: 16671037
US Application: 16676357 
PGPUB: 20200313581
Claim 1: 
A multi-input charging system using a motor driving system, the multi-input charging system 
comprising: an inverter connected to a battery which is chargeable and including a plurality of switching elements; 
a motor connected to the inverter and configured to supply power, which is provided to a neutral point of the motor, to the inverter; 
a first relay having one end connected to the battery and an opposite end connected to a charging power input terminal to which DC charging power is input from outside; 
a second relay having one end connected to the neutral point and an opposite end connected to the charging power input terminal; 
a neutral point capacitor connected to the opposite end of the first relay and the opposite end of the second relay and configured to form an input charging voltage; 
a third relay having one end connected to the neutral point capacitor and an opposite end connected to the charging power input terminal; and 
a controller configured to: in a charging mode for charging the battery, switch on the third relay and selectively switch on the first relay and the second relay based on a magnitude of the DC charging voltage to supply the DC charging power to the battery, and control the plurality of switching elements of the inverter to compulsorily discharge the neutral point capacitor when charging of the battery is completed.
Claim 1:
A multi-input charging system using a motor driving system, 
comprising: a battery; 
an inverter for receiving DC power stored in the battery, converting the DC power into three-phase AC power, and outputting the three-phase AC power in a motor driving mode; 
a motor for generating a torque using the three-phase AC power output from the inverter; 
a main relay having a first terminal connected to the battery and a second terminal connected to the inverter; 
a first relay having a first terminal connected to the second terminal of the main relay; 
a neutral point capacitor connected to the second terminal of the first relay; 
a second relay connected between the neutral point capacitor and a neutral point of the motor; 
a third relay having a first terminal connected to the neutral point capacitor and a second terminal connected to a charging power input stage to which external charging power is input; and 
a controller for diagnosing failure of the first relay or the second relay on the basis of a voltage level of the external charging power input to the charging power input stage and then short-circuiting the third relay such that the external charging power is provided to the battery to charge the battery when a charging mode for charging the battery starts in a state in which the motor is not driven.



Regarding claim 2-18, the claims are dependent upon claim 1, please see arguments above. 









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210336472 A1	BAE; Su Hyun et al.
US 20200313581 A1	CHON C D et al.
US 20200313581 A1	Chon; Chae Duck et al.
US 20200247255 A1	FURUSHIMA K et al.
US 20200247255 A1	Yumoto; Shingo et al.
US 20200184746 A1	GUO X et al.
US 20200184746 A1	Shin; Ho Joon et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859